Title: To James Madison from Andrew Glassell, 28 August 1815
From: Glassell, Andrew
To: Madison, James


                    
                        Dear Sir,
                        Torthorwald 28 August 1815
                    
                    I have wished much for to have Seen you & your family, but I have been some times this Summer afflicted in bodey, but all in mercy, I have been delt with: my dear sir how Glad I am that you have put an end to a distructive war, I hope you & me will never see aney more of it our land, for it is shurley a havey Judgement to aney land where it is, & I looked upon it as a scurge upon us for we deserved it or it would not been Sent us, when the Lords Judgements is abroad on the earth, it is Sent for to larn us rightousness, I was very Glad you apointed a day of thankgiving for the returns of peace to our land. I understand that their is a vacancy for a Councel in St Domigo, & their is a particular freind of mine Mr John Johnston of Baltimore, he is of a very Good fameley & I hope you will find him qualifyed for the business he has been often at that Iyland, but, I do not know if he ever residid any time their. He desired me for to write you upon the Subject, & if you should See fit to apoint Mr John Johnston the place, I will take it as a favour from your old freind—pleas to present all our most Cordal Compts to Mrs Madison, not forgetting our worthy old freind your mother, I have much to say but most refer it untill: if it should pleas God we should ever meet here, & my dear Sir with much esteem I remaine your most Humble Sert
                    
                        
                            Andw Glassell
                        
                    
                